953 N.E.2d 929 (2011)
352 Ill. Dec. 248
Stanley RANKIN et al., respondents,
v.
CITY OF CHICAGO PARK DISTRICT, petitioner.
No. 112306.
Supreme Court of Illinois.
September 28, 2011.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in Rankin v. City of Chicago Park District, No. 1-11-0743 (04/08/11), denying the application for leave to appeal. The appellate court is directed to allow the application for leave to appeal.